DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 6-14 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smits (2006/0083845) in view of the combination of Demole (4,099,531), Bel-Rhlid (2008/0166451) and Fronmuller (2,118,184).

Generic independent claim 9
Smits teaches a method of making a liquid coffee concentrate (ab.).

Water extracted solids 
Smits teaches the liquid coffee concentrate, comprise: a water extracted solids content of between 20 and 75% (0030), which anticipates the claim of a coffee solids content of above 15 to 50 wt%, wherein the coffee solids are water extracted coffee substances.

2-phenyl-3-(2-furyl)-2-propenal
Since the pending Disclosure admits that 2-phenyl-3-(2- furyl)-2-propenal is inherent to the composition claimed (0011), a reasonable interpretation of the teaching above would include that coffee solids include 2-phenyl-3-(2- furyl)-2-propenal in the composition as a whole. 
Smits does not discuss 2-phenyl-3-(2-furyl)-2-propenal, as claimed.
Demole also teaches the use of 2-phenyl-3-(2-furyl)-2-propenal.
Demole provides that its use is for the benefit of aromatization of foodstuff, including coffee, because its particular organoleptic are suitable for the aromatization of liquid foodstuffs (2, 10+). 
Demole teaches the use of 1 to 10 ppm (1 to 10 mg/kg) of said flavoring, which encompasses the claim of at least 2 mg/kg 2-phenyl-3-(2-furyl)-2-propenal.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making coffee beverages, as the modified teaching of Smits, to include a step wherein the coffee comprises at least 2 ppm (2 mg/kg) 2-phenyl-3-(2-furyl)-2-propenal, as claimed, because Demole illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of making coffee beverages and further provides its benefit for added aroma. See MPEP 2144.07.




The teaching of 2-phenyl-3-(2-furyl)-2-propenal encompasses it being in a solid form, because in this specific case the various permutations of types 2-phenyl-3-(2-furyl)-2-propenal in the generic are so small (solid or liquid) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making coffee beverages with 2-phenyl-3-(2-furyl)-2-propenal, as the modified teaching above, to include the specifically claimed type of 2-phenyl-3-(2-furyl)-2-propenal, a solid form, as claimed, because in this specific case the various permutations of types of 2-phenyl-3-(2-furyl)-2-propenal in the generic are so small (solid or liquid) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Qa:QaL Ratio
Since the pending Disclosure admits that Qa/QaL are inherent to the composition claimed (0011), a reasonable interpretation of the teaching above would include some Qa and QaL in the composition as a whole.


The modified teaching does not discuss the quinic acid and quinic acid lactone in the coffee product.
Bel-Rhlid also teaches methods of making liquid coffee product beverages (ab., 0002) with a pH of from 4 to 8 (0064) and the use of no alkali components, wherein the weight ratio of 5-O-caffeoyl-D-quinic acid (5CQA) to 3-O-caffeoyl-D- quinic acid lactone (3CQL) in the product is within the range of from 12:1 to 1000,000:1, which encompasses and overlaps the claimed ratio of quinic acid to quinic acid lactone of between 10 and 100.
Bel-Rhlid provides that the benefit is the use of such components is for reduced bitterness and which, at the same time, retains significant amounts of compounds beneficial for health (0011).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid coffee beverages, as the modified teaching above, to include a ratio of ratio of quinic acid to quinic acid lactone of between 10 and 100, as claimed, because Bel-Rhlid illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making liquid coffee beverages (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; also Bel-Rhlid provides that the benefit is the use of such components is for reduced bitterness and which, at the same time, retains significant amounts of compounds beneficial for health (0011).


No added edible alkali source
Smits does not discuss the use of alkali components for use in making their liquid coffee concentrate, therefore provides one of skill with a reasonable expectation of success in making liquid coffee concentrate with no added edible alkali.

pH
Smits does not discuss the pH of the concentrate, 5 to 6, as claimed.
Fronmuller also teaches about coffee concentrates with no alkali added (pg. 1, col. 2, 47+) and provides that the pH of the concentrates are from about 5 to 5.1 (pg. 1, col. 1, 40+). Such a teaching encompasses the claim of a pH of 5.0 to 6.0.
The teaching provides a reasonable expectation of success, because it shows that such a thing was known to have been achieved, and published due to this success. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the formulations for coffee concentrates, as Smits, to include a pH of 5.0 to 6.0, as claimed, because Fronmuller illustrates that the art finds an encompassing pH to be suitable for similar intended uses, including formulations for coffee concentrates, which shows that such a thing was known to have been successfully achieved and published due which provides a reasonable expectation of its success. See MPEP 2144.07.




Properties/functionality
It would be reasonable for one of skill in the art to expect that similar compositions have similar functionality/properties, therefore the claimed functionality of the pH of the liquid coffee concentrate where it remains at 5 to 5.2 at 7 weeks of shelf storage at ambient temperature would have been obvious.

Claims dependent on generic claim 9
As for claim 10, the modified teaching, in Bel-Rhlid, provides a weight ratio of 5-O-caffeoyl-D-quinic acid (5CQA) to 3-O-caffeoyl-D- quinic acid lactone (3CQL) within the range of from 12:1 to 1000,000:1 (as discussed above), which encompasses and overlaps the claimed ratio of quinic acid to quinic acid lactone of between 30 and 100.

Independent claim 6 (a species of claim 9)
As for claim 6, the rejection of claim 9 above, shows that the claimed ingredients and pH of the claimed coffee concentrate would have been obvious.

As for the functionality of composition: It would be reasonable for one of skill in the art to expect that similar compositions have similar functionality/properties, therefore the claimed functionality of the pH of the liquid coffee concentrate where it remains at 5 to 6 at 7 weeks of shelf storage at ambient temperature would have been obvious.



Claims dependent on claim 6
As for claims 11-13, it would be reasonable for one of skill in the art to expect that similar compositions have similar functionality/properties, therefore the claimed functionality of the pH of the liquid coffee concentrate where it remains at:
5 to 6 at 8 weeks of shelf storage at ambient temperature, as in claim 11;
5 to 6 at 20 weeks of shelf storage at ambient temperature, as in claim 12; and 
5 to 6 at 28 weeks of shelf storage at ambient temperature, as in claim 13..  

Independent claim 7 (a species of claim 9)
As for claim 7, the rejection of claim 9 above, shows that the claimed ingredients and pH of the claimed coffee concentrate would have been obvious.

Claim dependent on claim 7
As for claim 8, the modified teaching, in Bel-Rhlid, provides a weight ratio of 5-O-caffeoyl-D-quinic acid (5CQA) to 3-O-caffeoyl-D- quinic acid lactone (3CQL) within the range of from 12:1 to 1000,000:1 (as discussed above), which encompasses and overlaps the claimed ratio of quinic acid to quinic acid lactone of between 30 and 100.






Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smits (2006/0083845) in view of the combination of Demole (4,099,531), Bel-Rhlid (2008/0166451) and Fronmuller (2,118,184) above, further in view of Bradbury.
Bradbury: ACID PRECURSORS IN ROAST COFFEE EXTRACT; COST Action 919, vol. 3; presented at workshops from March 30 – October 5, 2001; pg. 15-17.


As for claim 14, the modified teaching does not discuss the claim of at least 150 mmoles acid/kg coffee solids.  
Bradbury also teaches methods of making coffee extracts, and further provides that titratable acidity is expresses as mmol/Kg extract, solid basis (see Introduction and Titratable Acidity sections on pg. 15).
Bradbury teaches that titratable acidity is result effective based on storage, and further reposts examples having titratable acidity of 153.2 and 191.2 mmol/kg extract coffee solids (Table 1, and discussion thereof, above Table 1), which anticipates the claim of at least 150 mmoles acid/kg coffee solids.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coffee products, as the modified teaching above, to include the titratable acidity of the composition, including at least 150 mmoles acid/kg coffee solids, as claimed, because Bradbury illustrates that the art finds anticipates amounts to be suitable for similar intended uses, including methods of making coffee products (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done and published, one of skill in the art would have had a reasonable expectation of success.

As for the acids being released by hydrolysis, since the claim is toward a composition, and the source of the acid do not make a patentable distinction over amounts Bradbury teaches that anticipate those claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793